DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/20.
Applicant’s election of perlite, scale inhibitor of amino methylene phosphoric acid derivative, pumice and mixed with proppant in the reply filed on 12/18/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
The provisional application 62/458620 cited in the application data sheet is not drawn to the instant invention, thus the priority date is that of the filing of the instant application: 12/29/17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the preamble requirement of a “fracturing fluid product” comprising (ii) a liquid state fluid… where the liquid state fluid is loaded onto a carrier substrate to form a dry liquid concentrate.
This limitation is indefinite because the claim requires a liquid state fluid, yet also requires the liquid state fluid to be dry.  Thus it is unclear what the fracturing fluid product is.  It seems the fracturing fluid product is a proppant with a dried scale inhibitor therein.  It does not seem to be product that comprises a liquid state fluid in liquid form in the product.  The claims will be examined as requiring a proppant comprising a dry substance (scale inhibitor) therein, and the claims should be amended to clarify such in the future.  The claims would be better written as a product by process.  (E.G. A proppant for fracturing operations, said proppant comprising a carrier substrate and a substance loaded thereon, wherein the carrier substrate is chosen from…and wherein the substance is chosen from…wherein, in use, the proppant is introduced into the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 19 is/are rejected under 35 U.S.C. 102(a1) and 102a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufman (US 2011/0220355).
Kaufman discloses particulates which are partially filled with a chemical treating agent (abstract).  The chemical treatment agent is delivered to a wellbore to inhibit deleterious conditions that may typically develop [0012].  The particulate may be porous or non-porous [0017] and the chemical treatment agent may be a scale inhibitor [0025].  The particulate may be perlite [0037] and it may be mixed with other particles to form a proppant composition (see examples).  The treatment agent is loaded onto the particulate via a dilute solution of such that is allowed to dry after contacting with the particle [0055].  The loaded, dried, particle comprising a scale inhibitor meets the requirements of claims 1, 19.  E.G, the perlite meets the elected substrate and the end product of the liquid state fluid being loaded onto the substrate to form a dry “liquid concentrate composition” (this seems to be a scale inhibitor loaded proppant product) is met by Kaufman.  
Kaufman either anticipates this combination because scale inhibitors are chosen from a small list of options so only one element (perlite) is chosen from a large list, or, the combination is prima facie obvious in light of the picking of the two elements from two lists.  Though picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself 
	Herein, it is noted the “for hydraulic fracturing” and “in use” limitations are merely the future intended use of the product.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that the perlite may be mixed with other particulates for use in formations, meeting the claimed proppants requirement, also, the loaded particle imparts desired characteristics (scale inhibition) to the formation.  
It is noted the elected scale inhibitor is not found in the claims, thus it has not been rejected/examined herein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/Primary Examiner, Art Unit 1768